Per Curiam : This is an appeal from á judgment of the county court of Crawford count}’’ overruling objections of appellant to a personal tax assessed against him by the board of review of said county amounting to $243.58. The evidence showed that appellant resided with his daughter in a county adjoining Crawford. Pie was assessed on personal property at a valuation of $11,820 for the year 1914 and also on the same valuation for personal property omitted in the year 1913. Several objections are made to the validity of the action of the board of review in making the assessment, but it will only be xiecessax'y to notice two of thexn. There is no px-oof that the appellant owned axiy personal property of any kind or character ixi Crawford county axid the tax was chax-ged against real estate in that county, which the court, upon application of the collectox-, ordered sold for the payxnent of the tax. A copy of a page from the .collector’s book in the record shows an assessxnent against appellant of px'operty of an equalized value in the stun of $3940. There is written at the top of the column ruled for district road tax, “Omitted tax and interest 1913, $131.30,” and just above the amounts of the various taxes extended agaixist the equalized value is written the following: “Attach to real estate n n-w section 13, t. 8, r. 14 w at page 33 line 31 this recox*d.” The total tax canded out is $243.58. A copy of anothex'page .from the collector’s book shows the eighty-acre tract of land above described was assessed to appellant, the total tax extended against it being $32.15. In the line describing the tract of land and giving the amounts of the various taxes extended against it is written, “Attach personal taxes to the amount of .$243.58 at page 90, line 1, of this record.” One of the objectiorxs to the jxxdgxnent was that the property assessed was entered on the tax books in a lump sum, and neither on the tax books nor in any list filed was it mentioned or designated what the property consisted of, and if it coxisisted of more than one kind of personal property what the different kinds of property were that made up the total valuation of $11,820. It was held in Carney v. People, 210 Ill. 434, Holt v. Hendee, 248 id. 288, and Weber v. Baird, 208 id. 209, that the boax'd of review in making assessments is required to ’make a list of the property assessed, setting down in the column opposite the separate kinds of property the assessed value thereof, and that it has no authority to assess a lump sum as the value of all the property without any designation as to the character or kind of it. These requirements were not here complied with by the board of review. Another objection is that the return of the town collector as to his failure to collect the tax and the reason for such failure was not sufficient to comply with the requirements of the statute relative to charging a personal property tax against land. Section 170 of the Revenue act provides what shall be shown by the collector’s return in such cases. The only thing shown by the collector as to uncollected personal taxes on personal, property is in an affidavit contained in the collector’s book, and merely shows that he has been unable to collect the personal taxes, in a detailed statement made by him and filed with the county collector, and asks credit for the several amounts so charged. Immediately following these statements is a line, referring to no page, book or owner, in which various taxes are extended, one item of which is, “tax omitted and interest 1913, $131.30.” The total carried out is $243.58. The statute requires, and this court has held, that the collector must note in writing opposite the name of the person charged with the tax the cause of his failure to collect it; that he must make oath that the cause of the delinquency is true and correct and that he has used due diligence to collect the tax. These requirements are necessary, to charge a personal property tax against real estate. They were not complied with so far as the record in this case shows. People v. Scheifley, 252 Ill. 486. For the reasons stated the two objections herein mentioned should have been sustained, and the judgment of the county court is reversed. Judgment reversed.